Citation Nr: 1010796	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  07-15 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a gunshot wound of the left shoulder with 
fracture of the clavicle.

2.  Entitlement to a rating in excess of 20 percent for 
deformity of the right shoulder with surgical absence of the 
proximal one-third of the right clavicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1943 to 
March 1945.
 
These matters come before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.  

In October 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

During the pendency of the appeal, a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) was granted; therefore, that issue is no 
longer for appellate consideration. 

These matters were previously before the Board in December 
2008 and were remanded for further development.  They have 
now returned to the Board for further appellate 
consideration. 

On December 3, 2008, the Board advanced this case on the 
Board's docket, based on a motion, received at the October 
2008 Board hearing, due to the Veteran's advanced age.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2009). 

The Board notes that the Veteran, in December 2009 
correspondence, avers that he has pain, discomfort, weakness, 
and limited mobility due to the surgical removal of two 
transverse processes in 1945.  The Board finds this 
correspondence to be an informal claim for service connection 
of a spine disability and refers the claim to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The evidence of record indicates that the Veteran is 
right handed.

2.  Throughout the rating period on appeal, the residuals of 
a gunshot wound of the left shoulder with fracture of the 
clavicle, involving Muscle Group III, have been manifested by 
complaints of pain and fatigue; objectively, the clinical 
evidence of record reflects that the disability is no more 
than moderate, involving the Veteran's non-dominant limb.

3.  The clinical evidence of record reflects that the 
Veteran's left upper arm and shoulder has forward flexion of 
a minimum of 110 degrees and abduction to a minimum of 120 
degrees. 

4.  The Veteran's left shoulder scar is manifested by 
complaints that it itches and is painful to the touch; 
objectively, the clinical evidence of record reflects a well 
healed depressed left shoulder scar with tissue loss, 
diminished sensation in the lower half, and which is tender 
to the touch.

5.  Throughout the rating period on appeal, the deformity of 
the right shoulder with surgical absence of a portion of the 
right clavicle has been manifested by complaints of pain and 
fatigue; objectively, the clinical evidence of record 
reflects forward flexion to 110 degrees, abduction to 120 
degrees, and extension to 30 degrees.  

6.  The Veteran has denied that his right scar is painful; 
objectively, there is no clinical evidence that it is 
unstable, or 13 centimeters or greater in length on the neck, 
face, or head.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for residuals of a gunshot wound of the left shoulder 
with fracture of the clavicle, involving Muscle Group III, 
have  not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West  2002); 38 C.F.R. § 4.56, § 4.71a, Diagnostic Codes 
5303 

2.  The criteria for a disability rating in excess of 20 
percent for deformity of the right shoulder with surgical 
absence of the proximal one third of the right clavicle have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 38 
C.F.R. § 4.71a, Diagnostic Code 5202. 

3.  Effective from October 23, 2008, the criteria for a 
separate 10 percent disability rating for a scar of the left 
shoulder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 38 C.F.R. § 4.118, Diagnostic Code 7804 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned if service connection is awarded.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
the VA that the analysis employed can be analogously applied 
to any matter that involves any one of the five elements of a 
"service connection " claim, to include an increased rating 
claim.  

In VA correspondence to the Veteran dated in June 2006, the 
Veteran was informed of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The Board observes the Court's 
holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which focuses on VCAA notice requirements in an increased 
rating case.  However, this case was recently overturned in 
part by the Federal Circuit.  See Vazquez-Flores v. Shinseki, 
No. 08-7150 (Fed. Cir. Sep. 4, 2009).  Hence, it need not be 
further discussed in this decision.  Further, the June 2006 
VCCA notice letter advised the Veteran as to what is for 
consideration in the assignment of a disability rating and an 
effective date, in the event of award of any benefit sought, 
consistent with Dingess.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was completed prior to the initial AOJ 
adjudication denying the claims, the timing of the notice 
does comply with the express requirements of the law as found 
by the Court in Pelegrini.  The Veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), photographs, 
and private and VA examination and treatment records.  
Additionally, the claims file contains the statements of the 
Veteran's son and those of the Veteran in support of his 
claims, to include his testimony at an October 2008 Board 
hearing.  The Board has carefully reviewed the statements and 
concludes that there has been no identification of further 
available evidence not already of record for which VA has a 
duty to obtain.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.  
The September 2009 VA examination report reflects that the 
Veteran averred that he was hospitalized "for two or three 
days at a private hospital .... several years ago because of 
severe pain in his left shoulder."  There are no records of 
any such hospitalization associated with the claims file.  
The Board finds that a remand to obtain any such records is 
not warranted.  The Veteran's private physician since 
December 2000, Dr. R.K.F., has not referenced any such 
hospitalization in any of his correspondence.  Rather, he 
noted that the Veteran had been treated with non-steroidal 
anti-inflammatory drugs, Vicodin, cortisone injections, 
physical therapy, and heat treatments.  There is no evidence 
that any hospitalization was within the rating period on 
appeal.  In addition, the Veteran did not provide any other 
information with regard to this hospitalization.  The duty to 
assist is not a one-way street.  If a Veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

VA examinations with respect to the issues on appeal were 
obtained in June 2006 and September 2009.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  

The Board finds that the examinations and opinions are 
adequate, as they are predicated on a review of the Veteran's 
claims file, to include medical records, a physical 
examination of the Veteran, to include radiology reports, and 
a history of symptoms as reported by the Veteran.  The 
reports of the examination contain findings necessary to 
evaluate the disabilities under the applicable diagnostic 
code rating criteria.  In the December 2008 remand, the Board 
instructed the RO to make arrangements for the purpose of 
determining the current severity of the Veteran's service-
connected left and right shoulder disabilities, and to 
describe the Veteran's scars.  Upon review, the record 
reflects that the September 2009 VA examiner has adequately 
addressed the remand directives.  The Board finds that there 
is sufficient evidence of record upon which to evaluate and 
rate the Veteran's disabilities. 

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria

Rating Disabilities

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40 and 4.45 (2009), see also DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).  The factors involved in evaluating, 
and rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  Id. § 4.45.

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claims.

The Veteran is service-connected for residuals of a gunshot 
wound of the left shoulder with fracture of the clavicle, 
evaluated as 20 percent disabling, and deformity of the right 
shoulder with surgical absence of the proximal one-third of 
the right clavicle, evaluated as 20 percent disabling.  In a 
statement received in April 2006, the Veteran, through his 
representative, requested an increased evaluation for both 
service-connected disabilities.  As the Veteran's claim was 
received by VA in April 2006, the rating period on appeal is 
from April 2005, one year prior to the date of receipt of the 
increased rating claim.  38 C.F.R. § 3.400(o)(2) (2009).  
However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
history of the disability is for consideration in rating a 
disability.

The medical evidence of record reflects that the Veteran is 
right hand dominant.  (See September 2009 VA examination 
report.)  Therefore, his right limb is considered the major 
limb for rating purposes, and his left limb is considered the 
minor limb for rating purposes.

The evidence of record reflects that the Veteran sustained a 
single bullet wound, from a rifle, in September 1944.  The 
bullet entered through the right side base of his neck and 
exited out the left clavicle, causing a fracture of the 
clavicle.  STRs from the day after the incident reflect that 
the wounds were cleaned and covered with gauze and adhesive.  
It was noted that "all wounds clean" and "left shoulder 
girdle showed comminute fracture outer one third of clavicle.  
General position and alignment of fragment was 
satisfactory."  Two days after the injury, a debridement of 
the left shoulder wound was performed and a plaster velpeau 
was applied.  The Veteran was administered plasma, 
sulfadiazine, and penicillin.  The STRs further reflect that 
upon physical examination, approximately one week after the 
incident, the Veteran had a wound approximately 12 cm in 
length over the left clavicle with involvement of skin, 
muscle, and bone.  It was noted that there was no gross 
infection and the wounds were healing.

Approximately six months after the gunshot wound, the Veteran 
had surgery for a subclavian aneurysm and part of his 
proximal clavicle on the right was removed.  

Left Shoulder

The left shoulder disability at issue is rated under 38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5303-5302.  38 C.F.R. 
§ 4.56 provides factors to be considered in classifying a 
muscle injury as slight, moderate, moderately severe, or 
severe.  

Under 38 C.F.R. § 4.56 muscle disabilities are evaluated as 
follows:  (a) An open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or 
over  the tibia, evidence establishes that the muscle damage 
is minimal. (b) A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged. (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of  coordination and 
uncertainty of movement. 

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: (1) Slight 
disability of muscles--(i) Type of injury.  Simple wound of 
muscle without debridement or infection. (ii) History and 
complaint.  Service department record of superficial wound 
with brief treatment and return to duty.  Healing with good 
functional results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this section. (iii) 
Objective findings.  Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue. (2) 
Moderate disability of muscles--(i) Type of injury.  Through 
and through or deep penetrating wound of short track  from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection. (ii) History and 
complaint.  Service department record  or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined  in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of  missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of  power or lowered threshold of fatigue when compared 
to the sound side. (3) Moderately severe disability of 
muscles--(i) Type of  injury.  Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft  parts, and intermuscular scarring. (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements. (iii) Objective 
findings.  Entrance and (if present) exit scars indicating 
track of missile through one or more  muscle groups.  
Indications on palpation of loss of deep  fascia, muscle 
substance, or normal firm resistance of  muscles compared 
with sound side.  Tests of strength and  endurance compared 
with sound side demonstrate positive evidence of impairment. 
(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity  
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged  infection, or 
sloughing of soft parts, intermuscular binding  and scarring. 
(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements. (iii) 
Objective findings.  Ragged, depressed and  adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests  of strength, endurance, or 
coordinated movements compared  with the corresponding 
muscles of the uninjured side  indicate severe impairment of 
function.  If present, the following are also signs of severe 
muscle disability: (A) X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile. (B) Adhesion of scar to one 
of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle. (C) Diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests. (D) 
Visible or measurable atrophy. (E) Adaptive contraction of an 
opposing group of  muscles. (F) Atrophy of muscle groups not 
in the track of the  missile, particularly of the trapezius 
and serratus in  wounds of the shoulder girdle. (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile. 38 C.F.R. § 4.56 (d)(2009)

Muscle Group III functions in elevation and abduction of arm 
to level of shoulder; it acts with pectoralis major II 
(costosternal) and latissimus dorsi and teres major of  
Muscle Group II in forward and backward swing of arm.  Muscle 
Group III includes the intrinsic muscles of shoulder girdle: 
(1) Pectoralis major I (clavicle); and (2) deltoid.  A slight 
injury to dominant or nondominant upper  extremity will be 
rated as noncompensable.  A moderate injury to dominant or 
nondominant upper extremity will be rated as 20 percent 
disabling.  A moderately severe injury will be rated as 30 
percent disabling if involving the dominant upper extremity 
and as 20 percent disabling if involving the nondominant 
upper extremity.  A severe injury will be rated as 40 percent 
disabling if involving the dominant upper extremity and as 30 
percent disabling if involving the nondominant upper 
extremity.  38 C.F.R. Part 4, Code 5303 (2009).

The evidence reflects that the Veteran had a "through and 
through injury" with muscle damage; thus, his disability is 
evaluated as no less than a moderately severe injury for each 
group of muscles damaged.  Under DC 5303, Muscle Group III 
functions, a moderately severe disability is evaluated as 20 
percent disabling for the nondominant upper extremity.  In 
order to achieve a higher rating, the Veteran's disability, 
which is to his nondominant limb, would have to be severe in 
nature.  The Board finds, based on the evidence of record, 
that the Veteran's disability is not severe.  Although the 
evidence reflects that the Veteran had a comminuted fracture 
of the outer third of his left clavicle, there is no evidence 
of record that there was extensive debridement, prolonged 
infection, or sloughing of soft parts.  Moreover, as noted 
below, the September 2009 VA examination report reflects that 
the Veteran's left shoulder muscle strength is a 4; thereby 
reflecting that he does not have severe muscle disability.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  The Board notes 
the Veteran's averment that he no longer plays golf due to 
his shoulders getting sore from swinging, that he "at 
times" has pain or lack of strength in moving his shoulders 
to a certain extent, and that his shoulder gets tired and 
sore from raking leaves.  However, there is no record of 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in the missile track, or tests indicating 
severe impairment of function.  Moreover, there is no x-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and effect of the missile, 
adhesion of the scar, or diminished muscle excitability to 
pulsed electrical current.

The examinations have not shown objective findings consistent 
with a severe wound.  A December 2000 private medical record 
from Dr. R.K.F. reflects that the Veteran complained of pain 
in the left shoulder; however, upon examination, the examiner 
opined that "the pain does not seem to be coming from the 
true shoulder or rotator cuff as he has fairly good range of 
motion with only minimal discomfort.  He has no tenderness 
over the acromial bursa and no tenderness over the deltoid 
bursa.  There is some referred pain into the deltoid region 
but it stems from a trigger point up to the top of the 
scapula spine."  A January 2003 private medical report 
reflects that the Veteran had a tender point just above the 
scapula, a left shoulder scar, deformity of the shoulder 
without change, and no abscess, mass or skin abnormality.  
The diagnosis was chronic tendinitis of the left shoulder.  

A September 2009 VA examination report reflects, with regard 
to muscle strength, that the Veteran's left rotator cuff had 
a supraspinatus in the 3 out of 5 range, a 
infraspinatus/teres minor in the 3 plus out of 5 range, and a 
subscapularis in the 4 out of 5 range; thus reflecting that 
the Veteran had active movement against gravity.

While the Veteran may feel that the current rating for his 
left shoulder disability is not adequate, the evidence of 
record shows that the wound to Muscle Group III is no more 
than moderately severe throughout the rating period on 
appeal.

In addition to the above noted clinical findings, the 
September 2009 VA examiner report reflects that the Veteran 
has degenerative arthritic changes of both shoulders.  

Under DC 5010, arthritis due to trauma, substantiated by X-
ray findings, is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, DC 5010 (2009).  Under 38 C.F.R. § 4.71a, DC 5003 
(2009), degenerative arthritis is rated based on limitation 
of motion of the affected joint.  This DC section instructs 
the rater to evaluate the disability on the basis of 
limitation of motion for the specific joint or joints 
involved.  If the limitation of motion is noncompensable, a 
10 percent rating is warranted when there is x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent rating is warranted where there 
is x-ray evidence of the involvement of 2 or more major 
joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  
For the purpose of rating disability from arthritis, the 
shoulder is considered a major joint.  38 C.F.R. § 4.45 
(2009).  Limitation of motion of the shoulder and upper arm 
is rated under DCs 5200 to 5203.

DC 5200 is not applicable in the present case because there 
is no medical evidence that the Veteran has ankylosis of the 
left shoulder joint.  DC 5202 is not for application as there 
is no evidence of impairment of the humerus.  The maximum 
rating under DC 5203 is 20 percent, which is no higher than 
the Veteran's current evaluation.  The only applicable DC, 
therefore, is 5201.  It is noted that DC 5201 distinguishes 
between the major (dominant) extremity and the minor (non-
dominant) extremity.  See 38 C.F.R. § 4.69 (2009).  

Under DC 5201, a 20 percent disability evaluation is assigned 
for a non-dominant extremity when limitation of motion of the 
arm is at shoulder level.  A 20 percent evaluation is also 
warranted for limitation of motion of a minor arm to midway 
between side and shoulder level.  A maximum 30 percent 
evaluation for the minor arm is warranted when range of 
motion is limited to 25 degrees or less from the side.  38 
C.F.R. § 4.71a, DC 5201.  Standard motion of the shoulder is 
from 0 to 180 degrees of flexion, 0 to 180 degrees of 
abduction, and internal and external rotation from 0 to 90 
degrees.  38 C.F.R. § 4.71, Plate I (2007).

A June 2006 VA examination report reflects that the Veteran's 
left shoulder actively and passively abducts to 155 degrees 
with forward flexion to 170 degrees.  It extends to 35 
degrees with internal rotation to L1, and it adducts across 
the chest to 5 degrees.  At 90 degrees of passive abduction, 
it externally rotates to 80 degrees and internally rotates to 
60 degrees.  The rotator cuff muscles all pulled through in 
the 5/5 range.  The left clavicle palpates was intact from 
sternoclavicular joint through acromioclavicular joint.  

A September 2009 VA examination report reflects that the 
Veteran's left shoulder has forward flexion to 110 out of 180 
degrees, abduction to 120 degrees out of 180 degrees, and 
extension to 30 degrees.  At 90 degrees of passive abduction, 
it had 60 degrees of external rotation and 90 degrees of 
internal rotation.  All of these motions were achieved both 
actively and passively.  The rotator cuff on the left had 
supraspinatus in the 3 out of 5 range, infraspinatus/teres 
minor in the 3 plus out of 5 range, and subscapularis in the 
4 out of 5 range.  The examiner noted that pain began above 
90 degrees for extension, the muscle strength was a 4, and 
the Veteran had atrophy.  Based on the foregoing evidence, 
the Board finds that the Veteran would not be entitled to a 
rating higher than 20 percent for his left shoulder 
disability under DC 5201 throughout the rating period on 
appeal.  As his function of limitation is already considered 
under 38 C.F.R. § 4.56, a separate additional rating for 
limitation of motion is not applicable, as it would 
constitute "pyramiding". See 38 C.F.R. § 4.14 (2009).   

In conclusion, while the evidence of record does reveal a 
painful left shoulder, the Veteran's overall disability 
picture is not shown to be commensurate to the next-higher 30 
percent rating under DCs 5201 or 5303, even when considering 
factors such as pain and weakness.  The Board notes that the 
September 2009 VA examiner opined that the Veteran's 
disabilities have "none" to "moderate" effect on his usual 
daily activities.

The Board notes that entrance and exit scars are part of the 
criteria for evaluating a moderate disability under 38 C.F.R. 
§ 4.56(d)(2)(iii).  As such, the Veteran's scars, with regard 
to functional disabilities, have already been considered in 
determining that the Veteran's disability is moderately 
severe under DC 5303.  Nevertheless, the Board has considered 
whether a separate rating is warranted for a left shoulder 
scar.  The Board acknowledges that care must be taken not to 
evaluate the same manifestations of a disability under more 
than one applicable code, as this would constitute 
"pyramiding." See 38 C.F.R. § 4.14 (2009).  Where, however, 
separate and distinct manifestations have arisen from the 
same injury, separate disability ratings may be assigned 
where none of the symptomatology of the conditions overlaps. 
See Estaban v. Brown, 6 Vet. App. 259 (1994).

The schedular criteria for evaluating scars have undergone 
revision since the Veteran filed his claim.  The amendment, 
affecting DCs 7800-7805, was effective October 23, 2008.  As 
such, the Board has evaluated the Veteran's claim under both 
the old criteria in the VA Schedule for Rating Disabilities 
and the current regulations in order to ascertain which 
version would accord him the highest rating.  There is no 
precedential case law or General Counsel opinion that 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule in Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled, in part, by Kuzma v. Principi, 341 F.3d 1327, 
1328-29 (2003), that the Veteran is entitled to the most 
favorable of the versions of a regulation that was revised 
during his appeal, allows application of the prior versions 
of the applicable diagnostic codes at 38 C.F.R. § 4.118 to 
the period on or after the effective date of the new 
regulation.  See 38 C.F.R. § 4.118 (2009).

The Veteran testified at the October 2008 Travel Board 
hearing that the scar on his left side itches and is painful 
if anything rubs against it.  A January 2003 private medical 
report reflects that the Veteran had a tender point just 
above the scapula, a left shoulder scar, deformity of 
shoulder without change, and no abscess, mass or skin 
abnormality.  Upon VA examination in June 2006, the examiner 
noted that the anterior left shoulder had an oval scar 
measuring vertically 7.5 cm and horizontally 4.8 cm.  It was 
noted that the center of the oval was covered with a skin 
graft, which was well healed.  The September 2009 VA 
examination report reflects the examiner noted that the 
Veteran had a well-healed exit wound scar which is 7.5 by 4.5 
cm, on the left shoulder.  The examiner noted that "the 
upper portion of the scar, from approximately 10 until 2 is 
retracted at the deepest by about .75 cm.  The scar itself is 
well healed.  The upper half of the scar is intact from the 
point of view of sensation, but the lower half of the scar as 
well as for about 4 to 5 cm of the lateral side of the scar 
is diminished in sensation both of pinprick and of light 
touch.  He noted that it was depressed, pale in color, with 
tissue loss, and tender to the touch. 

Photographs associated with the claims file indicate the 
location of the scar, as does the examination report, which 
reflects it is on the Veteran's left shoulder or chest area. 

In April 2006, the time the Veteran filed his claim for an 
increased rating, scars, other than the head, face, or neck, 
that are deep or cause limited motion, were rated depending 
on the size of the scar.  38 C.F.R. § 4.114, DC 7801.  A 10 
percent evaluation was warranted for scars exceeding 6 square 
inches in area but less than 12 square inches.  The Board 
notes that the Veteran's scar is less than 6 square inches; 
therefore, it is not entitled to a 10 percent rating under DC 
7801.  Moreover, DCs 7802-7804 are for superficial scars.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  As the Veteran's scar has underlying soft 
tissue damage, DCs 7802-7804 are not for application.  DC 
7805 is not for application as there is no evidence of 
limitation of motion or function due to the Veteran's scar, 
and if there was such limitation of motion or function, it 
would not be distinct from the rating of a muscle group III 
disability.

Effective from October 23, 2008, scars which are unstable or 
painful are rated under DC 7804.  One or two scars that are 
unstable or painful are evaluated as 10 percent disabling.  
The evidence reflects that the Veteran has one painful scar; 
therefore, he is entitled to a 10 percent rating for his left 
scar, from October 23, 2008.  (See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  In making such a determination, the Board 
finds that the Veteran's pain when his scar is touched is a 
separate and distinct manifestation from his muscle 
disability arising from the same injury.  Separate disability 
ratings may be assigned where none of the symptomatology of 
the conditions overlaps. Estaban, supra. 

Right Shoulder

A June 2006 VA examination report reflects that the Veteran's 
right shoulder actively and passively abducts to 160 degrees 
and forward flexes to 175 degrees.  It extends to 45 degrees 
with internal rotation to T12.  It adducts across the chest 
to 15 degrees.  Passively at 90 degrees, it externally 
rotates to 85 degrees with some resistance over the last 15 
degrees.  Internally, it rotates to 70 degrees.  The report 
further notes that the rotator cuff muscles on the right side 
all pull through in the 5/5 range.   

A September 2009 VA examination report reflects forward 
flexion to 110 degrees, abduction to 120 degrees, and 
extension to 30 degrees.  At 90 degrees of passive abduction, 
it had 60 degrees of external rotation and 90 degrees of 
internal rotation.  All of these motions were achieved both 
actively and passively.  The rotator cuff on the left had 
supraspinaturs in the 3 out of 5 range, infraspinatus/teres 
minor in the 3 plus out of 5 range, and subscapularis in the 
4 out of 5 range. 

The right shoulder disability at issue is rated under 38 
C.F.R. § 4.71a, DC 5203.  Under DC 5203, the maximum 
evaluation is 20 percent.  The Veteran's disability is 
evaluated as 20 percent during the entirety of the rating 
period on appeal; therefore a higher rating is not possible 
under DC 5203.

The Board has also considered whether any other diagnostic 
codes are applicable and would provide the Veteran with a 
higher evaluation.  DC 5200 is not applicable in the present 
case because there is no medical evidence that the Veteran 
has ankylosis of the right shoulder joint.  DC 5202 is not 
applicable because there is no medical evidence of loss of 
head, nonunion, fibrous union, recurrent dislocation of the 
scapulohumeral joint with frequent episodes of guarding of 
all arm movements, or malunion with marked deformity.

Under DC 5201, a 20 percent disability evaluation is assigned 
for an extremity when limitation of motion of the arm is at 
shoulder level.  A 30 percent evaluation is also warranted 
for limitation of motion of a minor arm to midway between 
side and shoulder level.  A maximum 40 percent evaluation for 
the minor arm is warranted when range of motion is limited to 
25 degrees or less from the side.  38 C.F.R. § 4.71a, DC 
5201.  Standard motion of the shoulder is from 0 to 180 
degrees of flexion, 0 to 180 degrees of abduction, and 
internal and external rotation from 0 to 90 degrees.  38 
C.F.R. § 4.71, Plate I (2009).  

As noted above, the September 2009 VA examiner report 
reflects that the Veteran has degenerative arthritic changes 
with the acromioclavicular joints bilaterally.  As the 
Veteran's right shoulder has already been evaluated as 20 
percent disabling under DC 5203; a higher evaluation under DC 
5201 is not applicable based on limitation of motion.

After considering the evidence, the Board finds that the 
Veteran is not entitled to a rating higher than 20 percent 
for his right shoulder disability.  In reaching its 
conclusion, the Board has appropriately considered additional 
functional loss due to factors such as pain, weakness, 
incoordination and fatigability.  As noted above, such 
criteria are considered as part of the evaluation of a 
moderate disability of muscles.  38 C.F.R. § 4.56 (d)(2)(ii) 
and (iii).   In this regard, the Board acknowledges the 
Veteran's statements reported in the September 2009 VA 
examination report that he stopped raking leaves in 2007 and 
playing golf in approximately 2006 due to right shoulder 
discomfort.  In addition, a January 2009 statement from Dr. 
R.K.F. reflects that the Veteran reported that he can only 
rake leaves for 5-10 minutes before having to stop due to 
shoulder pain.  The Veteran testified at the October 2009 
hearing that he is able to reach above his head and comb his 
hair; however, he cannot hold his arm up for any significant 
length of time due to discomfort, and that his right clavicle 
area is sore "quite a bit" if he does any kind of heavy 
work.  The Veteran's son, in a statement in June 2009, 
averred that the Veteran "cannot grip his cane for more than 
several steps before he must switch arms until each is rested 
enough to carry his weight."  The Board finds that these 
additional limitations have been considered in the 20 percent 
evaluation.  In addition, the September 2009 VA examiner 
opined that there was no motor loss. 

The Board has considered whether a separate rating is 
warranted for a right side scar.  As noted above, the record 
reflects that on VA examination in June 2006, the examiner 
noted that the Veteran had the following scars:  a transverse 
scar starting at the bullet entry point in his neck and going 
down to his clavicle measuring 13 cm; a well healed incision 
measuring 5.5 cm perpendicular to the above mentioned scar 
over the clavicle; and a well healed scar vertically over the 
carotid measuring 5.0 cm.  The September 2009 VA examination 
report reflects a scar, measuring 8.5 cm., on the right upper 
chest parallel to and immediately below the clavicle.  The 
Veteran testified at the October 2008 Travel Board hearing 
that the scar on his right side is not discolored or painful.  
(See hearing transcript pages 16,17, and 18).  The evidence 
is negative for any painful or unstable scar on his right 
side.  Moreover, although a portion of the Veteran's scar is 
on his neck, such a portion is not 13 cm or more in length, 
nor does any scar contain the characteristics which would 
warrant a rating under DCs 7800, 7801, or 7802.

Extra-schedular

The Board has considered whether the Veteran's claims for an 
increased rating should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  The record does not show that the 
Veteran has had frequent hospitalization due to his 
disabilities.  In addition, there is no evidence of record 
that the Veteran's disabilities have caused marked 
interference with employment, other than that already 
considered in his award of TDIU.  There is nothing in the 
record to suggest that his disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(2009).  

In light of the foregoing, it is the Board's conclusion that 
the preponderance of the evidence is against assignment of a 
higher schedular evaluation, or "staged rating," for the 
service-connected residuals of a gunshot wound of the left 
shoulder with fracture of the clavicle, and the service-
connected deformity of the right shoulder with surgical 
absence of the proximal one third of the right clavicle, at 
any time during the rating period on appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v.  
Derwinski, 1 Vet. App. 49 (1990).  




	(CONTINUED ON NEXT PAGE)




ORDER

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a gunshot wound of the left shoulder with 
fracture of the clavicle is denied.

2.  Entitlement to a rating in excess of 20 percent for 
deformity of the right shoulder with surgical absence of the 
proximal one-third of the right clavicle is denied.

3.  Entitlement to a rating of 10 percent, and no more, for a 
left shoulder depressed painful scar, effective from October 
23, 2008, is granted, subject to the law and regulations 
governing the payment of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


